DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANDIFORD ET AL (US 4031958 cited by applicant) alone, or in the alternative in view of WO’241 (WO 2015/040241 cited by applicant). 
With respect to claim 1, SANDIFORD ET AL discloses a process for a treatment of a subterranean formation (abs), comprising: pumping a water shut-off material into a wellbore and to a target zone in the subterranean formation (col. 5, line 2 – col. 6, line 45), pumping a silicate to the target zone behind the water shut-off material, thereby forming a layer of silicate between the water shut-off material and the wellbore (col. 6, line 46 – col. 7, line 36), and solidifies. See also Ex. 2, Table, and (cl. 21). 
However, the SANDIFORD ET AL fails to explicitly teach “directing an energy source to the layer of silicate until the layer of silicate solidifies to yield a solid barrier between the water shut-off material and the wellbore” as called for in the claim. 
SANDIFORD ET AL does teach shutting in the well for a period of hours in order for gelling (or increased gel strength) to take place (col. 6, line 46 – col. 7, line 36, and Ex. 4). SANDIFORD ET AL also teaches the invention is particularly useful in conjunction with waterflood or steam drive in order to achieve the desired uniformity (col. 4, lines 55-58). Given the surrounding formation has temperatures greater than ambient temperature, an energy source is considered directed towards the layer of silicate as well as towards the wellbore, well pipe, injection string, and any downhole tools.  It would therefore be considered an obvious expedient to have the energy source directed to the downhole materials in order to aid in uniformity of solidification. 

With respect to claim 2, SANDIFORD ET AL teaches wherein the water shut-off material is a polymer gel (col. 5, line 2 – col. 6, line 45).

With respect to claim 3, SANDIFORD ET AL teaches wherein the silicate is present in an aqueous solution (col. 6, line 46 – col. 7, line 36).

With respect to claim 4, SANDIFORD ET AL teaches wherein the silicate is sodium silicate (col. 6, line 46 – col. 7, line 36).

With respect to claims 5 and 6, although SANDIFORD ET AL fails to explicitly teach wherein the energy source is a laser. WO’241 teaches a method of treating fluid loss from a borehole, the method comprising, providing a lost circulation material (LOM) pill which comprises an epoxy polymer and a carrier, circulating the LOM pill in the borehole to deposit the epoxy polymer at a lost circulation region, the polymer melting, fusing and/or curing to produce a lining on a surface in said region to restrict or prevent fluid flow between the borehole and the geological formation (cl. 23). Heal sources for achieving melting/using curing include laser sources, see claims 50-52 and the passages p. 29, line 5-11 and p. 42-44 of the description. 
	Therefore, it would have been considered obvious to provide laser heating as an alternative form of heating the formation.

With respect to claim 7, SANDIFORD ET AL teaches wherein the silicate is present at a concentration of up to 40% (col. 6, line 46 – col. 7, line 36)
and (cl. 21).

With respect to claim 8, although SANDIFORD ET AL fails to explicitly teach wherein the silicate concentration is between 30 wt% and 40 wt%, it would have been obvious to a person having ordinary skill in the art to provide for a material concentration in the fluid as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 9, although SANDIFORD ET AL fails to explicitly teach wherein the silicate pH is between 11 and 12, the reference does teach using a gelling agent for reducing the pH of silicate down to 8.7 in order for gelation to occur. Therefore, the pH of the silicate must have been higher than 8.7. It would have been obvious to a person having ordinary skill in the art to provide for a pH of the silicate as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 10, although SANDIFORD ET AL fails to explicitly teach “wherein the energy source increases the heat of the silicate to a temperature between 150°C to 400oC” as claimed, the downhole temperatures (with or without steam drive) would fall within the claimed range.

 	With respect to claim 11, SANDIFORD ET AL discloses a system for a treatment of a subterranean formation (abs), comprising: a wellbore extending through the subterranean formation; a water shut-off material (col. 5, line 2 – col. 6, line 45), configured to block a fluid from entering a wellbore; a sealant material between the water shut-off material and the wellbore, wherein the sealant material is a silicate (col. 6, line 46 – col. 7, line 36); and solidifies. See also Ex. 2, Table, and (cl. 21). 
However, SANDIFORD ET AL fails to explicitly teach “an energy source configured to direct energy to the sealant material and increase the temperature of the sealant to form a solid barrier between the water shut-off material and the wellbore” as called for in the claim. Within the system claim,  the term “configured to” does not give patentable weight to the limitations that follow because anything can be “configured to” perform according to the design of the operator. 
SANDIFORD ET AL does teach shutting in the well for a period of hours in order for gelling (or increased gel strength) to take place (col. 6, line 46 – col. 7, line 36, and Ex. 4). SANDIFORD ET AL also teaches the invention is particularly useful in conjunction with waterflood or steam drive in order to achieve the desired uniformity (col. 4, lines 55-58). Given the surrounding formation has temperatures greater than ambient temperature, an energy source is considered configured to direct energy towards the layer of silicate as well as towards the wellbore, well pipe, injection string, and any downhole tools.  It would therefore be considered an obvious expedient to have the energy source directed to the downhole materials in order to aid in uniformity of solidification. 


With respect to claim 12, SANDIFORD ET AL teaches further comprising a water shut-off material pump configured to pump the water shut-off material into the wellbore to a target zone (see injector, Ex. 3, 4).

With respect to claim 13, SANDIFORD ET AL teaches further comprising a sealant pump configured to pump the silicate into the wellbore to a target zone (see injector, Ex. 3, 4).

With respect to claims 14 and 15, although SANDIFORD ET AL fails to explicitly teach wherein the energy source is a laser. WO’241 teaches a method of treating fluid loss from a borehole, the method comprising, providing a lost circulation material (LOM) pill which comprises an epoxy polymer and a carrier, circulating the LOM pill in the borehole to deposit the epoxy polymer at a lost circulation region, the polymer melting, fusing and/or curing to produce a lining on a surface in said region to restrict or prevent fluid flow between the borehole and the geological formation (cl. 23). Heal sources for achieving melting/using curing include laser sources, see claims 50-52 and the passages p. 29, line 5-11 and p. 42-44 of the description. 
	Therefore, it would have been considered obvious to provide laser heating as an alternative form of heating the formation.

With respect to claim 17, SANDIFORD ET AL teaches wherein the silicate is sodium silicate (col. 6, line 46 – col. 7, line 36).

With respect to claim 18, although SANDIFORD ET AL fails to explicitly teach “wherein the energy source is configured to increase the temperature of the sealant to 150°C to 400°C”.as claimed, the downhole temperatures (with or without steam drive) would fall within the claimed range.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boone et al. [0049-0050] teaches a method that includes solutions of sodium silicate may be injected into a water and/or gas containing layer to penetrate a region of the water and/or gas containing layer and may remain in liquid form for prolonged periods of time at normal ambient reservoir temperatures. However, when heated by heat from a steam chamber created during SAGD, the solutions, after a certain period of time (hours to days or even months), form a glass-like gel that significantly reduces the effective permeability of the rock, sand or soil so that fluids can no longer flow through the rock, sand or soil, thereby forming an effective barrier acting as a seal. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/10/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/6/2022